.   .




                TZXE    A~~~ORNEY           GENE-L
                            OFTEXAS




        !4F.A. Reagan;.Jr.
        Ca-tia1t.y
                 Irisurantie
                           Division
        Board of Insurance Couunlssioners
        Austin, Texas
        Dear Sir:                f$inion No. O-403;
                                   : Would ~the lii~lusionof thFphr&se
                                      ncaused by acc~dent'!'ln‘-statutol'g
                                      endorsement forms coritravenethe
                                      quoted portlon of the Motor Car-
                                      rier Act?       _.
                  "Your request for an opinion on.the above stated
        question has been received by this office.           .,
              ..,
                   ,Se&tion5, Article 4682b, Revised Civil Statites
        reads as follows:
                   "Ih addition tb the duty of approving
            izlbssiflcationsand rates, the Cominissloner
            shalX.prescrlbe pollcg forms for each kind of
            lntirance'unlform in all respects except as
            necessitated by the dlfferent plans on ijhich
            the various kinds of insurer% operate, and no
            insurer ijhallthereafter use any other @rm In
            writing automobile Insurance In thSs State; '.
            provided, however, that any lnsurer,mag use any
            form.of endorsement appropriate to Its p~lanof
            operation, provided such endorsement shall be
            fIrsi5tiubmittedto and approved by the.Coql$-
            sloner; and a* contract or agreement shot EC&-
            t&n into the-~appllcatlonand policy shall be
            void and of no effect and in vlolatl.onof,the
            ptiovlsitisof this Act, and shall be sufficient
            cause for..revocationof license of such,Fnsurer
            to write automobile insurance within this State."
                   Section 13, Article glib, Revised Civil Statutes
        reads as follows:
                   'Before any permit or certificate .of
            public conveni&nce and necessity~~maybe is,ved
            ~to*,any-'motbr
                         carrier ahd before any motor'car-
            rier may lawfully operate under such 'permit or
Mr. A. Reagan, Jr., April 11, 1939, page 2       O-403


   certificate as the case may be, such motor car-
   rier shall file with the CommLsslon bonds and/
   or liisurancepolicies issued by some lhsurance
   company including nutuals and rdciprocals Op
   bonding compang~'authoFlz6dby law to transact
   business in Texas in anamount tb be fixed by
   the Cotiisslon-under such rules atidregulations'
   as it may prescribe, which bonds and Insurance
   policies Shall provide that the obIlgoi+there-
   in will peg to the extent of the fbce amount of
   such insurance policies and bonds all judgtients
   which may be recovered against the'~motorcarrlsr
   so fiIing said Insurance policies and bonds, based
   on claims for loss or damages from personal ln-
   jury or loss of, or injury to Property occurlng
   &ring the term of SaW'bonds and policies and
   atilsing.outof the actual operation of such'motor
   carrier, and such bonds and policies shall also
   provide fbr successive recovei?lesto the corn:
   pli5teexhaustion of the face &mount thereof and
   that-'suchjudgments will be paid by the obliger
   in said.bonds and insurance policies lrrespetitive
   of the solvency or insolvency of the motor car-
   iT6r, provlded, however, such bonds and policies
   shall not cover personal Injuries sustained by
   the servants, agents or employees of such motor
   carrier. Provided further that In the event the
   Insured shall abandon his permit or certlflbate-.
   and leave the State, a claimant, asserting a claim,
   within the provisions of said bonds or policies,
   may file suit against the sureties executing Such
   bond or the company issuing such policies in a
   court of competent jurisdiction wlthcrutthe neces-
   sity of making the insured a party to said suit.
   Provided, however, that the Commission shall not
   require Insurance coveri.ngloss of or damages
   to cargo in amount excessive for the class of
   s&vice to be rendered by any motor carrier.
   E&h such motor carrier shall, on or before the
   date of the expiration of the term of any policy
   or bond so filed by him, file a rijnewalthereof,
   or netibonds and policies, and s&l1 each year
   thereafter on or before the explratlon date of
   the-existing boiidsand policies, file such re-
   newal policies and bonds so as to provide con-
   tlnuous and unbroken p?2otectionto the piibllc
   tiavlnglegal claims against"such motbr carrier,
   and in the event such renewal bonds and policies
   are not so filed, the Commlsslon, after notice
   to the motor carrier, and hearing, may, wlthin
Mr. A. Reagan,Jr., April 11, 1939, page 3        O-403


    its discretion if it shall find and determine that
    the ends of justice will be better subserved there-
    by, cancel such permit or certificate for failure
    to furnish and provide such bonds or insurance as
    hereln required.
            "Each motor carrier shall also protect his
     employees by taking out workmen's compensation in-
     surance, either as proviaed by the Workmen's Com-
     pensation Lawsof the State of Texas, or in a re-
     liable~lnsurance company'authorized to write work-
    men's compensation insurance approved by the Com-
    mission."
                                           -.
  -,        Section 5, Article 4682b, supra, Imposes upon the
Board of Insurance Commissioners the duty of prescribing unl-
form policy and endorsement'.formsfor writing all classes of
automobile Insurance in Texas. The Board of Insurance Commls-
sioners In compliance therewith has prescribed standard policy
forms Including statutory"endorsement forms for attachment to
Dolicies covering trucks and busses operating under a certifl-,
cate of convenience and necessLty from the Railroad Commission
of 'Texas.
           Sectlon 13, Article qllb, supra, specifically pro-
vides that such:
           "Bonds and insurance policies shall pro-
    vide that the obligor therein will pay to the
    extent of the face amount of such Insurance
    policies and bonds all judgments which may be
    recovered against the motor carrlerso filing
    said insurance policies and bonds, based on
    claims for loss or damages from persona~linjury
    or loss of, or Injury to property occurrfng dur-
    Ing the term of said bonds and policies and
    arislng out of the actual operation of such
    motor carrier,"
          was by the above quoted language of Section 13, Article
qLlb, supra, the liability of the obliger is not restricted or
limited'to loss or damages from personal injuries or loss of, or
injury to property occurring during the term of such bonds and
policies, caused by accident and arising out of the ownership,-
marntehance or use of such motor carriers, but on the contrary,
the liability of the obllgor Is intended to cover all losses
ordamages~from personal injury or loss of, or lnjurgto property
occurring during the term of such bonds-landpolicies arising out
of the actual operation of such motor carrier.
Mr. A. Reagan, Jr,, April 11, 1939, page 4         O-403




     - ... We think that the inciusion of the phrase "caused by
accideht" In the statutory endorsement forms restrict and limit
the liability of the-obllgor to the extent that It Is contrary
%J the specific language of Section 13, Artble qllb, supra.
           You are respectfully advised that It Is theopinion
bf'thls Department that the inclusion of the phrase "caused by
accident" in statutory endorsement forms contravene Section
13, Article qllb, Revised Civil Statutes.

           Trusting that the foregoing answers your inquiry, we
remain
                                Very truly yours
                            ATTORNEY GENERAL OF TEXAS

                                By s/Ax-dellWI.lliams
                                     Ardell~'Wllliams
                                     Assistant
AW:AW:wc
APPROVED:
s/Gerald C. Mann
ATTORNEY GENWAL OF TEXAS